DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 23-25, 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Grano (PGPub 20140251372).
With regards to claim 16, Grano teaches an apparatus for removing snow comprising a flexible wall (12), a first gripping structure (vertical end portion of flexible wall) coupled to the first end of the wall and a second gripping structure (opposite vertical end portion of the flexible wall).  The wall is constructed and arranged so that a user can form it generally into a “u” shape.  There is a first and second extension handle (24).  The first extension handle comprises a first extension pole (right 24) and the second extension handle comprises a second extension pole (left 24).  The first and second extension poles are arranged for removably coupling (the poles are attached to the sides of the wall via 
With regards to claim 23, Grano teaches an apparatus for removing snow comprising a first extension handle comprising a first extension pole (24) and a first coupling structure (triangle shaped connection) attached to the first extension pole.  There is a second extension handle comprising a second extension pole (24) and a second coupling structure (triangle shaped connection) attached to the second extension pole.  There is a flexible wall (12) constructed and arranged to be removably coupled to the first and second coupling structures.  The flexible wall is constructed so that the user can form it generally into a “u” shape.  
With regards to claim 24, the flexible wall is constructed and arranged so that a user can roll up the flexible wall for storage.
With regards to claim 25, the flexible wall is rolled up about a height dimension into a cylindrical shape.  
With regards to claim 17 and 28, the wall has a length of between 2 and 5 feet (paragraph 0005).
Claim(s) 23-25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dudley (USPN 10328909).
Dudley teaches an apparatus for removing snow comprising a first extension handle comprising a first extension pole (58) and a first coupling structure (figure 2, enlarged section) attached to the first extension pole.  There is a second extension handle comprising a second extension pole (58) and a second coupling structure (figure 2, enlarged section) attached to the second extension pole.  There is a flexible wall (20) constructed and arranged to be removably coupled to the first and second coupling structures.  The flexible wall is constructed so that the user can form it generally into a “u” shape.  

With regards to claim 25, the flexible wall is rolled up about a height dimension into a cylindrical shape.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudley (‘909).
.  
Claims 14-15, 17, 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudley (‘909).
Dudley teaches all the essential elements of the claimed invention however fails to teach the wall is made from a polymeric material (claim 14 and 26), the thickness of the wall (claim 15 and 27) and the length of wall (claim 17 and 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudley so that the wall is made from a polymeric material since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.    In re Leshin, 125.  USPQ 416. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall so that it is between 0.020 and 0.080 inches thick and .
Claims 14-15, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grano (‘372).
Grano teaches all the essential elements of the claimed invention however fails to teach the wall is made from a polymeric material (claim 14 and 26) and the thickness of the wall (claim 15 and 27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Grano so that the wall is made from a polymeric material since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.    In re Leshin, 125.  USPQ 416. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall so that it is between 0.020 and 0.080 inches thick since the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device. A device having the claimed relative dimensions would not perform differently than the prior art device and therefore the claimed device is not patentable.
Claims 19 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dudley (‘909) or Grano (‘372) further in view of Branch (USPN 5908255).
Dudley and Grano teach all the essential elements of the claimed invention however fail to teach a frost and ice removing structure coupled to one end of one of the extension poles. Branch .
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 18 includes the limitation that the extension poles comprise a first and second gripping section, wherein the first and second extension poles are bent at an angle so that the first and second gripping sections of the first and second extension poles are oriented at an angle relative to a lengthwise centerline of the flexible wall.  The closest prior art fails to teach this limitation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant canceled the previous independent claim and a new independent claim and amended a dependent claim to become independent.  The Chen reference has been withdrawn, however these amendments allow for the Grano reference to read on the claim limitations.  Further, new rejections were made in view of Dudley.  The new rejections teach extension poles according to the definition provided in the applicant’s remarks.  The applicant’s arguments are directed to a withdrawn reference therefore, they are not being addressed.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723